DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/290,718, filed on 05/29/2014.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “from first inner diameter” in line 10 should be amended to recite “from the first inner diameter”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the recitation of “from first inner diameter” in line 8 should be amended to recite “from the first inner diameter”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region of the microcable" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the region of the microcable" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the position of the plurality of windows" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the position of the plurality of windows" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the position of the stimulation electrode" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the position of the stimulation electrode" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 are indefinite by virtue of their dependency on indefinite base claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0166007 A1 to True et al (hereinafter “True”) (cited in an IDS dated 06/08/2020).
Regarding claims 1 and 11, True discloses (see abstract; Figs. 1-6B; and [0036]-[0046]) a system (as shown in the Figures) implantable into a coronary venous network of a heart (fully capable thereof, note that this is an intended use limitation, see also [0036]), comprising: a microcable (50) made of a conductive material (see [0039], forming the electrodes); and a catheter (52) comprising: an insulating material (see [0042]); a hollow tube forming an internal lumen (see Fig. 4A and [0053]), wherein the catheter receives the microcable in the internal lumen (see Fig. 4A and [0053]); a proximal portion (portion not containing windows  58) having a first inner diameter (see Fig. 4A, inherently has a given first inner diameter); a distal portion (portion containing windows 58)having a second inner diameter (see Fig. 4A, inherently has a given second inner diameter) including a plurality of lateral windows (58) formed in the wall of the hollow tube (see Fig. 4A and [0044]);  wherein the region of the microcable positioned in the distal portion is non-insulated and forms a stimulation electrode (electrode 38, see Fig. 4A and [0039]-[0044]); wherein the catheter is adapted to be moved on the microcable so as to modify the position of the plurality of lateral windows, and thereby modify the position of the stimulation electrode, relative to the microcable (see Fig. 4A and [0039]-[0044]).
True further discloses (claims 2/12) wherein the catheter is configured to move telescopically on the microcable (see Fig. 4A and [0039]-[0044]); (claims 4/14) wherein the hollow tube of the distal portion has a first wall thickness (see Fig. 4A, the distal portion has an inherent given first wall thickness); (claims 5/15) wherein the hollow tube of the proximal portion has a second wall thickness (see Fig. 4A, the proximal portion has an inherent given second wall thickness); (claims 9/19) wherein the insulating material is positioned in the proximal portion (in the proximal portion, the insulating material of 52 circumferentially surrounds the lead 50 whereas in the distal portion, the windows 58 result in not circumferentially surrounding the lead 50 with an insulating material); and (claims 10/20) wherein the inner diameter of the insulating material is substantially similar to the second inner diameter (see [0043]).

With respect to claims 1 and 11, True, in the cited embodiment, fails to specifically disclose a cone configured to transition the catheter from first inner diameter to the second inner diameter; wherein the second inner diameter is less than the first inner diameter, such that the clearance between the internal lumen and the microcable in the distal portion is less than the clearance between the internal lumen and the microcable in the proximal portion.  However, in another embodiment (Figs. 23A-24C and [0101]-[0103]), True discloses the technique of varying the spacing between the electrodes on the lead and the surrounding body tissues by providing a tapered shape on a spacing member 104 (as shown in Fig. 23B and [0101]) resulting in a cone which transitions the spacing member 104 from a first inner diameter (at the proximal end) to a second inner diameter (at the distal end), wherein the second inner diameter is less than the first inner diameter (due to the taper shape, as per Fig. 23B and [0101]), such that the clearance between the internal lumen of the spacing member 104 and the lead  in the distal portion is less than the clearance between the internal lumen of the spacing member and the lead in the proximal portion (see Figs. 23A-B, tapering spacing member 104 over constant diameter lead 50) for the purpose of allowing for different amounts of spacing between the various electrodes and the surrounding body by optimizing the structure to be selected to optimize spacing for a given anatomical region of the body such as by being designed in a converging/diverging manner to accommodate stimulation for non-uniform anatomy of the target tissue/site (see [0101]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify True's main embodiment with the tapered shape provided by the spacing member 104 (either by providing a spacing member 104 within the catheter 52 or tapering the catheter 52 itself) in order to allow for different amounts of spacing between the various electrodes and the surrounding body by optimizing the structure to be selected to optimize spacing for a given anatomical region of the body such as by being designed in a converging/diverging manner to accommodate stimulation for non-uniform anatomy of the target tissue/site.

True, as modified as discussed above, would further suggest (claims 3/13) wherein the clearance between the internal lumen and the microcable in the distal portion is a maximum of 0.1 mm; (claims 6/16) wherein the second wall thickness is greater than the first wall thickness (in the proposed modification above, the tapering would result in the second wall thickness being greater than the first wall thickness); (claims 7/17) wherein the first wall thickness is 0.125 mm; and (claims 8/18) wherein the second wall thickness is 0.075 mm; because True establishes the optimum spacing between the electrodes and the surrounding body tissue as a result effective variable (see [0101]-[0102]) - the optimum spacing is important for being suitable to a given anatomical region of the body and can accommodate stimulation of non-uniform anatomy of the target tissue/site.  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of Optimization through Routine Experimentation (see MPEP 2144.05 (II)) to modify 1) the clearance between the lead and the internal lumen of the catheter a maximum of .1mm, 2) vary the thicknesses of different portions of the catheter, 3) and have a given thickness of .125mm for the first wall and .075mm for the second wall because all of these parameters are merely optimization, through routine experimentation, to arrive at the appropriate spacing between the electrodes and the surrounding body tissue to make the electrode lead suitable to a given anatomical region of the body and can accommodate stimulation of non-uniform anatomy of the target tissue/site.  A person of ordinary skill would have a reasonable expectation of success in modifying these parameters, as they are tied to the spacing of the electrode to the anatomy, to arrive at the claimed invention if it was suited for the particular anatomy in question.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 9, 11-12, 14-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,907,951 B2 in view of True.
Claim 1 of the ‘952 patent discloses the following limitations of claim 1 and 11 of the current application:
A system implantable into a coronary venous network of a heart (C10L34-35), comprising: a microcable made of a conductive material (C10L38); and a catheter (C10L42) comprising: an insulating material (C10L42); a hollow tube forming an internal lumen (C10L42-43), wherein the catheter receives the microcable in the internal lumen (C10L43); a proximal portion having a first inner diameter (C10L50 - if the microcable has a distal portion, then it also necessarily has a proximal portion, and that would inherently possess a first inner diameter); a distal portion having a second inner diameter including a plurality of lateral windows formed in the wall of the hollow tube (C10L42-53); wherein the region of the microcable positioned in the distal portion is non-insulated (C10L60-61) and forms a stimulation electrode (C10L58-59); wherein the catheter is adapted to be moved on the microcable so as to modify the position of the plurality of lateral windows, and thereby modify the position of the stimulation electrode, relative to the microcable (C10L42-C11L5).
Claim 1 of the ‘952 patent also discloses the following limitations of claims 2, 4-5, 9, 12, 14-15, and 19 of the current application as follows: (claims 2/12) C10L64-65; (claims 4/14) C10L42-53, it inherently possesses a first wall thickness; (claims 5/15) C10L50 - if the microcable has a distal portion, then it also necessarily has a proximal portion, and that would inherently possess a second wall thickness; and (claims 9/19) C10L42.  
Claims 1 and 11 of the ‘952 patent fails to specifically disclose:
a cone configured to transition the catheter from first inner diameter to the second inner diameter; wherein the second inner diameter is less than the first inner diameter, such that the clearance between the internal lumen and the microcable in the distal portion is less than the clearance between the internal lumen and the microcable in the proximal portion.  However, True discloses (see Figs. 23A-24C and [0101]-[0103]) the technique of varying the spacing between the electrodes on the lead and the surrounding body tissues by providing a tapered shape on a spacing member 104 (as shown in Fig. 23B and [0101]) resulting in a cone which transitions the spacing member 104 from a first inner diameter (at the proximal end) to a second inner diameter (at the distal end), wherein the second inner diameter is less than the first inner diameter (due to the taper shape, as per Fig. 23B and [0101]), such that the clearance between the internal lumen of the spacing member 104 and the lead  in the distal portion is less than the clearance between the internal lumen of the spacing member and the lead in the proximal portion (see Figs. 23A-B, tapering spacing member 104 over constant diameter lead 50) for the purpose of allowing for different amounts of spacing between the various electrodes and the surrounding body by optimizing the structure to be selected to optimize spacing for a given anatomical region of the body such as by being designed in a converging/diverging manner to accommodate stimulation for non-uniform anatomy of the target tissue/site (see [0101]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ‘952 patent with the tapered shape provided by the spacing member 104 (either by providing a spacing member 104 within the catheter  or tapering the catheter itself) in order to allow for different amounts of spacing between the various electrodes and the surrounding body by optimizing the structure to be selected to optimize spacing for a given anatomical region of the body such as by being designed in a converging/diverging manner to accommodate stimulation for non-uniform anatomy of the target tissue/site.

Claims 1-2, 4-5, 9, 11-12, 14-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,675,459 B2 in view of True.
Claim 1 of the ‘459 patent discloses the following limitations of claim 1 and 11 of the current application:
A system implantable into a coronary venous network of a heart (C10L36-37), comprising: a microcable made of a conductive material (C10L38); and a catheter (C10L39) comprising: an insulating material (C10L39); a hollow tube forming an internal lumen (C10L40), wherein the catheter receives the microcable in the internal lumen (C10L41-42); a proximal portion having a first inner diameter (C10L43-44 - the catheter portion having microwindows is a distal portion (spec. of '459 at C6L25-29) and therefore would also have a proximal portion, and that would inherently possess a first inner diameter); a distal portion having a second inner diameter including a plurality of lateral windows formed in the wall of the hollow tube (C10L43-44); wherein the region of the microcable positioned in the distal portion is non-insulated (C10L47-48) and forms a stimulation electrode (C10L47); wherein the catheter is adapted to be moved on the microcable so as to modify the position of the plurality of lateral windows, and thereby modify the position of the stimulation electrode, relative to the microcable (C10L51-54).
Claim 1 of the ‘459 patent also discloses the following limitations of claims 4-5, 9, 14-15, and 19 of the current application as follows: (claims 4/14) C10L43-44, it inherently possesses a first wall thickness; (claims 5/15) C10L43-44 - the catheter portion having microwindows is a distal portion (spec. of '459 at C6L25-29) and therefore would also have a proximal portion, and that would inherently possess a first inner diameter; and (claims 9/19) C10L39.  
Claims 1 and 11 of the ‘459 patent fails to specifically disclose:
a cone configured to transition the catheter from first inner diameter to the second inner diameter; wherein the second inner diameter is less than the first inner diameter, such that the clearance between the internal lumen and the microcable in the distal portion is less than the clearance between the internal lumen and the microcable in the proximal portion.  However, True discloses (see Figs. 23A-24C and [0101]-[0103]) the technique of varying the spacing between the electrodes on the lead and the surrounding body tissues by providing a tapered shape on a spacing member 104 (as shown in Fig. 23B and [0101]) resulting in a cone which transitions the spacing member 104 from a first inner diameter (at the proximal end) to a second inner diameter (at the distal end), wherein the second inner diameter is less than the first inner diameter (due to the taper shape, as per Fig. 23B and [0101]), such that the clearance between the internal lumen of the spacing member 104 and the lead  in the distal portion is less than the clearance between the internal lumen of the spacing member and the lead in the proximal portion (see Figs. 23A-B, tapering spacing member 104 over constant diameter lead 50) for the purpose of allowing for different amounts of spacing between the various electrodes and the surrounding body by optimizing the structure to be selected to optimize spacing for a given anatomical region of the body such as by being designed in a converging/diverging manner to accommodate stimulation for non-uniform anatomy of the target tissue/site (see [0101]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ‘459 patent with the tapered shape provided by the spacing member 104 (either by providing a spacing member 104 within the catheter  or tapering the catheter itself) in order to allow for different amounts of spacing between the various electrodes and the surrounding body by optimizing the structure to be selected to optimize spacing for a given anatomical region of the body such as by being designed in a converging/diverging manner to accommodate stimulation for non-uniform anatomy of the target tissue/site.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771